Citation Nr: 1112934	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for benign skin neoplasms and a back condition; declined to reopen a claim of entitlement to service connection for tinnitus; and reopened and denied a claim of entitlement to service connection for hearing loss.  In September 2007, the Veteran submitted a notice of disagreement with the denials of hearing loss, tinnitus, and a back condition.  He subsequently perfected his appeal in March 2008.

In December 2008, the Veteran presented sworn testimony during a Travel Board hearing in North Little Rock, Arkansas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issues of entitlement to service connection for hearing loss and tinnitus, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claims for service connection for hearing loss and tinnitus.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for hearing loss in June 2002 on the basis that there was no evidence of record linking the Veteran's hearing loss to service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the Board's June 2002 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.

3.  The Board denied the Veteran's claim of entitlement to service connection for hearing loss in June 2002 on the basis that there was no evidence of record linking the Veteran's tinnitus to service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

4.  Evidence submitted subsequent to the Board's June 2002 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

5.  The preponderance of the evidence is against a finding that hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.
6.  The Veteran's currently diagnosed herniated disc and degenerative disc disease at L4-L5 are the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The Board's June 2002 decision denying the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The Board's June 2002 decision denying the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  Hearing loss was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6.  A herniated disc and degenerative disc disease at L4-L5 were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a low back disability and his applications to reopen his previously denied claims for service connection for hearing loss and tinnitus, this claim and these applications are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to this claim or these applications to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's remaining claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the January 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report are in the file.  The Veteran has not provided a consent to release information for any relevant private treatment records or referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran was afforded VA audiological examination in November 2007.  The examination report has been included in the claims file for review.  The examination involved a review of the claims file, including the Veteran's reports of in-service noise exposure, and a conclusion that was supported by sufficient rationale.  Therefore, the Board finds that the November 2007 VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for hearing loss.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for hearing loss and tinnitus.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to these claims.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for hearing loss and tinnitus.  He filed his original claims of entitlement to service connection for hearing loss and tinnitus in February 1995.  These claims were denied in a July 1995 rating decision.  The Veteran did not appeal these denials.  In October 1998, the Veteran sought to reopen his claims of entitlement to service connection for hearing loss and tinnitus.  A March 1999 rating decision denied the claims and the Veteran appealed to the Board.  A June 2002 Board decision denied the Veteran's claims again, finding essentially that the evidence did not show that the Veteran's hearing loss or tinnitus was related to his military service.  The Veteran did not appeal this decision to the Court.  At the time of the Board's June 2002 denial, statements and hearing testimony from the Veteran, service treatment records, VA treatment records, and a February 1995 VA examination report were considered.  The June 2002 Board decision is the last final denial of this claim.

The new evidence submitted since the June 2002 denial consists of additional statements and hearing testimony from the Veteran, updated VA treatment records, a November 2007 VA examination report, and letters from the Veteran's private physician, Dr. J. R. E. D., dated in February, April, and September 2007.

Significantly, the Veteran submitted three letters from his private physician connecting his hearing loss and tinnitus to service.  Dr. J. R. E. D.'s February, April, and September 2007 letters indicate that the Veteran's in-service noise exposure contributed to his current hearing loss.  Additionally, the September 2007 letter linked the Veteran's tinnitus to his hearing loss.  These statements were not a part of the record at the time of the June 2002 Board decision.  As such, this evidence qualifies as new.  Further, the letters, linking the Veteran's audiological disabilities to service, relate to unestablished facts necessary to substantiate the claim.  Thus, the Board concludes that the February, April, and September 2007 letters from Dr. J. R. E. D. satisfy the low threshold requirement for new and material evidence.  As such, the claims are reopened.

B. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with sensorineural hearing loss within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the Veteran is not afforded the presumption of service connection for sensorineural hearing loss.  See 38 C.F.R. § 3.307 (2010).

The Veteran contends that he was exposed to loud noises in service and that his current hearing loss is the result of that noise exposure.  Therefore, he believes service connection is warranted.

In November 2007, a VA examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss.  Additionally, audiological testing showed that the auditory thresholds at 500, 1000, 2000, and 3000 Hz were above 26 dB for the right ear and the auditory thresholds at 1000, 2000, 3000, and 4000 Hz were above 26 dB for the left ear.  These findings meet the VA regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  As such, the first element of Hickson is met for the Veteran's claim for service connection for hearing loss.

The Veteran's Form DD-214 discharge documents indicate military specialties of cannon crewman and heavy construction equipment operator.  The Veteran asserts that, while on active duty, he was exposed to loud noises from the cannon fire and construction equipment.  As such, in-service noise exposure can be conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current hearing loss disability.  See Hickson, supra.

As referenced above, the Veteran underwent a VA audiological examination in November 2007.  The examiner reviewed the Veteran's claims file and noted his history of in-service noise exposure, as well as his reported history of post-service recreational noise exposure.  She concluded that the Veteran's hearing loss did not likely begin in service as his hearing was within normal limits at separation and that his particular configuration of hearing loss (mid frequency loss with high frequencies still within normal limits) was not consistent with noise exposure.  As such, she opined that his current hearing loss was not related to his military service.  

The only pieces of medical evidence relating the Veteran's current hearing loss to his military service are February, April, and September 2007 letters from the Veteran's private physician, Dr. J. R. E. D.  The February 2007 letter indicates that the Veteran's pattern of hearing loss was reminiscent of a congenital sensorineural hearing loss, but "may well have been worsened" by in-service noise exposure.  The letter also indicated that, because the Veteran's current hearing loss would have disqualified him in service, Dr. J. R. E. D. assumes the onset was during his military years.  However, he provides no explanation for this assumption that it began during the Veteran's military years, rather than during the nearly 25 years between his separation and Dr. J. R. E. D.'s letter.  The April 2007 letter from Dr. J. R. E. D. is similarly phrased.  In that letter, he reiterates that the Veteran's pattern of hearing loss is somewhat reminiscent of a congenital sensorineural hearing loss.  As there was no evidence of hearing loss in a 1979 audiogram, he concludes that the Veteran's hearing loss must have been generated after 1979.  He further adds that the Veteran's involvement with field artillery and heavy equipment use assuredly "weighed heavily" on his hearing loss.  However, he does not provide a rationale for his conclusion that the Veteran's in-service noise exposure weighed heavily on his hearing loss, nor does he clarify whether the post-1979 onset of hearing loss was during the Veteran's military service or after.  Finally, the September 2007 letter emphasizes the points made in the February and April 2007 letters, adding that the Veteran developed subjective hearing loss between 1979 and 1983.  However, Dr. J. R. E. D. does not discuss the April 1983 separation audiogram that shows normal hearing, rebutting the Veteran's subjective complaints of hearing loss.  In light of these deficiencies, the Board finds Dr. J. R. E. D.'s letters less probative as to the etiology of the Veteran's hearing loss than the November 2007 VA nexus opinion.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As such, service connection cannot be granted based on the February, April, and September 2007 private physician letters.

The only remaining evidence which purports to relate the Veteran's hearing loss to in-service noise exposure consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate his symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his hearing loss.  His assertions are accorded less weight than the competent medical evidence, the November 2007 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's hearing loss to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran was sought treatment for hearing loss until 1998, 15 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Although the Veteran has alleged he has experienced hearing loss since service, he is not competent to make such a diagnosis.  Moreover, a April 1983 separation audiogram shows normal hearing and a March 1995 VA audiological examination shows normal hearing bilaterally, with the exception of a mild sensorineural hearing loss from 1000 Hz through 2000 Hz in the left ear.  Both of these audiograms were performed after the Veteran's reports of decreased hearing, undermining his claim of continuous symptoms.  The evidence simply does not support a finding of continuous symptoms since active duty.  Thus, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including in-service noise exposure, and his current hearing loss.  Although the Board notes the Veteran's current disability and in-service noise exposure, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Low Back Disability

VA treatment records reflect that the Veteran has been treated for low back pain and diagnosed with disc narrowing at the L4-5 level.  Additionally, a November 2007 VA examiner diagnosed the Veteran with degenerative disc disease at L4-5 with a large central and left-sided disc herniation at L4-5, causing displacement of the L5 nerve root.

A review of the Veteran's service treatment records indicates that he was treated in service for low back pain and diagnosed with low back spasm and lumbar strain.  As such, the second element of Hickson is met.

In addition to the evidence showing a current diagnosis of a low back disability and an in-service low back injury, the record includes medical evidence supporting a nexus between the Veteran's current low back disability and his in-service injury.  Specifically, the Veteran submitted an August 2007 letter from his chiropractic physician, Dr. K. L. W.  Dr. K. L. W. indicated that he had reviewed the Veteran's service treatment records showing treatment for his low back and treated the Veteran for his current complaints of low back pain.  He concluded that the Veteran's current degenerative changes of the lumbar spine are related to his in-service complaints.  To support his conclusion, Dr. K. L. W. indicates that the literature relating to degeneration and the lumbar spine shows that unequal weight distribution of the torso can cause and worsen degenerative changes of the spine.  He opines that the pain and decreased range of motion that the Veteran has experienced since his initial in-service injury have thus caused his current degenerative changes.

The Board also notes that the Veteran was afforded a VA spine examination in November 2007.  At that time, the examiner diagnosed the Veteran with degenerative disc disease at L4-5 with a large central and left-sided disc herniation at L4-5, causing displacement of the L5 nerve root.  The examiner did not find that the Veteran's current low back disability was related to his in-service low back injury because he had only complained of intermittent low back pain since service with occasional pain medication and was not treated for a low back disability until he saw a chiropractor in 2007.  The examiner did not provide any further rationale for his opinion.

Despite the negative nexus opinion from the November 2007 VA examiner, the Board finds that the positive nexus opinion from the Veteran's treating chiropractor places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to his in-service low back injury.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a herniated disc and degenerative disc disease at L4-L5 is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for hearing loss, to this extent only, the appeal is granted.

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for tinnitus, to this extent only, the appeal is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a herniated disc and degenerative disc disease at L4-L5 is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his reopened claim of entitlement to service connection for tinnitus.

The Veteran contends that his current tinnitus is the result of his active military service.  Specifically, he asserts that he was exposed to loud noises in service and has experience intermittent ringing in his ears since that time.

The Veteran was afforded a VA audiological examination in November 2007.  The examiner noted his complaints of intermittent bilateral ringing for less than one minute at a time.  The examiner concluded that, based on its duration, the Veteran's reported ringing in his ears was not clinically significant.  However, she did not opine on the etiology of his tinnitus, nor did she address a possible nexus between the Veteran's current tinnitus and his military service, including in-service noise exposure.  In light of this deficiency, the November 2007 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for tinnitus.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for tinnitus must be remanded for a new VA examination and nexus opinion.  See Barr, supra.

Accordingly, the claim is REMANDED for the following actions:

1.  The Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his tinnitus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed tinnitus was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including noise exposure.  The examiner should also specifically comment on the September 2007 private physician letter linking the Veteran's tinnitus to his nonservice-connected hearing loss and on the Veteran's reports of tinnitus symptoms since service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to service connection for tinnitus should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


